Citation Nr: 1432642	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  12-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as a cardiac condition.  

2.  Entitlement to a rating in excess of 30 percent for psychiatric disorder, to include major depressive disorder with specific phobia and PTSD prior to August 24, 2012 and entitlement to a rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the New Orleans, Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the Veteran's representative, on behalf of the Veteran, filed a Substantive Appeal (i.e. VA Form 9), where he specifically requested a personal hearing for the Veteran before a Veterans Law Judge (VLJ) sitting at the RO.  There is no indication in the claims folder that such request was addressed.  

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Veteran should be scheduled for a hearing before a VLJ sitting in New Orleans (or in the alternative, a videoconference hearing, if he so desires).  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



